     Case 2:17-bk-21386-SK    Doc 1174 Filed 01/27/20 Entered 01/27/20 15:47:23            Desc
                                Main Document    Page 1 of 3



1
2
                                                               FILED & ENTERED
3
4                                                                    JAN 27 2020
5
                                                                CLERK U.S. BANKRUPTCY COURT
                                                                Central District of California
6                                                               BY may        DEPUTY CLERK


7
8
9
10                          UNITED STATES BANKRUPTCY COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12                                LOS ANGELES DIVISION
13
14
     In re:                                   Case No.: 2:17-bk-21386-SK
15                                            Jointly Administered with
     Zetta Jet USA, Inc.,                     Case No. 2:17-bk-21387-SK
16
                                              CHAPTER 7
17
                                              ORDER CONTINUING STATUS
18
                                              CONFERENCES ON ADVERSARY
19                                            COMPLAINTS
                                   Debtor.
20                                            Current Hearing Date:
                                              Date: February 12, 2020
21                                            Time: 10:00 a.m.
                                              Crtrm: 1575
22
                                              Continued Hearing Date:
23                                            Date: March 11, 2020
24                                            Time: 10:00 a.m.
                                              Crtrm: 1575
25
26
     //
27
     //
28




                                             -1-
     Case 2:17-bk-21386-SK     Doc 1174 Filed 01/27/20 Entered 01/27/20 15:47:23            Desc
                                 Main Document    Page 2 of 3



1          INTERESTED PARTES PLEASE TAKE NOTICE that the status conferences on
2    the adversary complaints reflected in the table below are continued from February 12,
3    2020 at 10:00 a.m. to March 11, 2020 at 10:00 a.m. Counsel for plaintiff is to file and
4    serve a notice of continued status conference in each listed adversary case no later
5    than February 12, 2020.
6
7          Adversary Case
8          19-ap-01285-SK King v. World Fuel Services, Inc. et al
           19-ap-01298-SK King v. Air Charter Service - CA
9          19-ap-01299-SK King v. Airline Cert LLC
10         19-ap-01300-SK King v. ARINC Direct
           19-ap-01301-SK King v. Arthur J. Gallagher RMS Inc.
11
           19-ap-01302-SK King v. Associated Aircraft Group Inc.
12         19-ap-01303-SK King v. Associated Energy Group, LLC (AEG Fuel) et al
13         19-ap-01304-SK King v. Argus Marine Ventures Ltd. et al
           19-ap-01305-SK King v. Blue Shield CA
14
           19-ap-01306-SK King v. CKE Associates LLC
15         19-ap-01307-SK King v. CRS Jet Spares
16         19-ap-01308-SK King v. D&D Travel Group LLC
           19-ap-01309-SK King v. Evolution Jets
17         19-ap-01310-SK King v. Festin Management Corp.
18         19-ap-01312-SK King v. Gama Aviation
           19-ap-01313-SK King v. Glencoe Aviation Group
19
           19-ap-01314-SK King v. Jeppesen Sanderson, Inc.
20         19-ap-01315-SK King v. Jet Edge Intl LLC
21         19-ap-01316-SK King v. Jet Tech et al
           19-ap-01317-SK King v. JTW Jets LLC
22
           19-ap-01318-SK King v. KLM Jet Center
23         19-ap-01320-SK King v. Mather Aviation
           19-ap-01321-SK King v. Monica Nevarez
24
           19-ap-01322-SK King v. O'Melveny & Meyers LLP
25         19-ap-01323-SK King v. Red Aviation
26         19-ap-01324-SK King v. Rockwell Collins
           19-ap-01325-SK King v. Satcom Direct Inc.
27
           19-ap-01327-SK King v. The Convention News Company, Inc.
28         19-ap-01328-SK King v. Universal Weather & Aviation Inc. (UWA)




                                                 -2-
     Case 2:17-bk-21386-SK         Doc 1174 Filed 01/27/20 Entered 01/27/20 15:47:23   Desc
                                     Main Document    Page 3 of 3



1          19-ap-01329-SK King v. American Express et al
2          19-ap-01334-SK King v. Scout Aviation II, LLC
           19-ap-01337-SK King v. Air BP Ltd. et al
3
4          IT IS SO ORDERED.
5
6                                                      ###
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: January 27, 2020
25
26
27
28




                                                 -3-
